McMurray, Presiding Judge.
Defendant Perry appeals his conviction of two counts of the offense of armed robbery and of one count of the offense of possession of a firearm during commission of a felony. The sole enumeration of error maintains that the victims’ identification of defendant as the perpetrator of the armed robberies was impermissibly tainted by unduly suggestive pretrial identification procedures, including a photographic array and a showup at a pretrial hearing. Held:
Without regard to whether the pretrial identification procedures were unduly suggestive, the evidence shows that the in-court identifications of defendant by both victims were based, not on the challenged pretrial events, but on the opportunities for observing defendant at the time of the robberies. Both victims testified as to their opportunities to observe defendant at the time of the robberies and that their in-court identification of him was based entirely upon their observations at that time.
As the basis for the courtroom identification was independent of the allegedly suggestive pretrial procedures, it was not error for the trial court to deny defendant’s motion to suppress the in-court identifications. Furthermore, there was little likelihood of misidentification since the victims, who were held up at gunpoint during daylight hours, were able to observe defendant from a close distance and were both certain of their in-court identifications of defendant based on their recollections from the time of the crime. Jones v. State, 258 Ga. 25, 27 (3) (365 SE2d 263); Baty v. State, 257 Ga. 371, 374 (6), 375 (359 SE2d 655); Callaway v. State, 257 Ga. 12, 14 (3) (354 SE2d 118).

Judgment affirmed.


Pope, C. J., and Smith, J., concur.